Citation Nr: 0614484	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  97-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) from 
January 15, 1998 to March 26, 2000.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD for the period beginning March 27, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1981.

This appeal arises from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned a 10 percent disability rating.  The 
veteran appealed that rating.  The Board notes that, as the 
veteran's appeal arises from the initial assignment of a 
disability rating, separate ratings can be assigned to 
separate periods of time, based upon the facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The RO increased the rating assigned for the veteran's PTSD 
to 30 percent, effective from March 27, 2000.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a veteran has filed a notice of disagreement as to 
the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not terminate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the issues of entitlement to an original 
disability rating in excess of 10 percent for PTSD, from 
January 15, 1998 to March 26, 2000, and to a rating in excess 
of 30 percent thereafter, remain in appellate status.  

The Board issued a decision in February 2001 that denied the 
veteran's appeal for the assignment of a disability rating in 
excess of 10 percent for PTSD, from January 1998 to March 
2000, and to a rating in excess of 30 percent thereafter.  
The February 2001 decision also remanded for further 
development two issues arising from an April 1997 rating 
decision.  One of these issues, entitlement to service 
connection for a left knee disorder, was granted by the RO in 
a rating decision dated in July 2002.  Since the veteran did 
not appeal the rating or effective date assigned, this issue 
is no longer in appellate status.  See, e.g., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The other issue, 
entitlement to a disability evaluation greater than 20 
percent for degenerative disc disease of the lumbar spine, 
was denied by the Board in a final decision dated in August 
2004.  38 C.F.R. § 20.1100 (2005).  

The veteran then appealed the Board's February 2001 decision 
denying the assignment of a disability rating in excess of 10 
percent for PTSD, from January 1998 to March 2000, and to a 
rating in excess of 30 percent thereafter, to the U.S. Court 
of Appeals for Veterans Claims (Court).  An October 2002 
joint motion by the parties (the veteran and the VA 
Secretary) requested that the Board decision be vacated and 
remanded as to these issues, and an October 2002 Court order 
granted the joint motion.  

In March 2003, the Board remanded the rating issues for VCAA 
compliance and examination of the veteran.  A VCAA notice 
letter was issued in April 2003.  A PTSD examination was 
provided in May 2003.  The March 2003 Board action also 
directed adjudication of a new issue - the veteran's claim of 
entitlement to total disability evaluation based on 
individual unemployability (TDIU).  The RO denied that claim 
in a December 2003 rating decision and a timely notice of 
disagreement is not of record, so the TDIU issue is not 
before this Board.  

The August 2004 Board decision remanded the PTSD evaluation 
issues for VCAA compliance and Vet Center records.  Those 
records were obtained and the RO issued a content-complying 
VCAA notice letter to the veteran in September 2004.  The 
Board finds that the remand envelopment ordered by the Court 
and the Board has been accomplished and the PTSD rating 
issues are now appropriately before the Board for review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  
2.  From January 15, 1998 to March 26, 2000, the service-
connected PTSD resulted in occupational and social impairment 
which was no more than mild, with transient symptoms, which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

3.  Beginning March 27, 2000, the service-connected PTSD was 
manifested by occupational and social impairment, which was 
no more than moderate with no more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation being normal.  

4.  The veteran does not have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD), from January 15, 1998 
to March 26, 2000, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).  

2.  An initial disability rating in excess of 30 percent for 
PTSD, for the period beginning March 27, 2000, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of April 2003, June 2003, 
and September 2004 discloses that they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the September 2004 VCAA notice adequately informed 
the claimant that he should provide "any" evidence in his 
possession pertaining to the claim; that he should give VA 
everything he had pertaining to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court held that, for claims filed before the enactment of the 
VCAA (November 9, 2000), such as the one currently before the 
Board, a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was not provided to the veteran before the RO decision that 
is the subject of this appeal.  However, the RO decision that 
is the subject of this appeal was issued in August 1998, 
before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  Moreover, in 
Pelegrini, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The VCAA letters noted above notified the 
veteran and his representative of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from him.  While these were post decisional 
documents, they gave the veteran several opportunities to 
respond before the RO last re-adjudicated his claim and the 
case was readjudicated after the VCAA notice was provided.  
See January 2006 Supplemental Statement of the Case (SSOC).  
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  The veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA" and thus VA "essentially cured the error 
in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, No 
05-7157 (Fed. Cir. April 5, 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

The veteran has been provided several VA psychiatric 
examinations in conjunction with his claim and during the 
course of this appeal.  These evaluations were thorough in 
nature and adequate for rating purposes.  Upon consideration 
of these examination reports, along with the treatment 
records and other relevant evidence of record, the Board 
finds that another examination or medical opinion is not 
necessary to adjudicate the issues on appeal.  Id.

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  


Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). For example, the rule articulated in 
Francisco v. Brown--that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings--does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 

38 C.F.R. § 4.130, Code 9411 (1997-2005).  

Analysis of Evidence, from January 15, 1998 to March 26, 2000  

The veteran's claim for service connection for PTSD was 
received on January 15, 1998.  

The record includes VA medical clinic records from June 1997 
to March 1999.  These do not reflect psychiatric complaints, 
findings or diagnoses.  

The veteran received an initial evaluation for his PTSD at a 
VA Vet Center in December 1997.  He reported that he was in a 
helicopter, which was shot down, in Vietnam, and that he 
sustained a back injury.  He reported that working as a 
contractor in the Persian Gulf had exacerbated his PTSD, so 
he quit.  He gave a history of nightmares starting in the 
1970's.  They began occurring about 3 times a week and had 
decreased to about once a week.  The nightmares increased 
again, after bombing during his last trip to Saudi Arabia.  
He tried to avoid things that reminded him of war.  He had 
flashbacks once a month.  He had intrusive thoughts of 
Vietnam more than he liked.  Objectively, he was dressed 
appropriately.  Speech and affect were congruent.  He was 
oriented as to time, place and person.  His mood was normal.  
His attitude was good.  Memory and thought processes were 
intact.  There was no suicidal or homicidal ideation.  
Reviewing the report of the veteran's first visit to the Vet 
Center, it is clear that the objective findings were normal.  
Considering the veteran's complaints of nightmares, 
flashbacks, avoidance, and intrusive thoughts, as well as the 
objective findings, and comparing these with the above rating 
criteria, the Board finds that the veteran's symptoms and 
manifestations do not approximate any of the applicable 
criteria for a rating in excess of 10 percent.  38 C.F.R. 
§ 4.7.  

The veteran returned to the Vet Center on January 6, 1998.  
He was dressed appropriately.  His speech and affect were 
congruent.  He was oriented times 3.  His mood was normal.  
His attitude was good.   Memory and thought processes were 
intact.  There was no suicidal or homicidal ideation.  Once 
again, these findings do not approximate any criteria for a 
higher rating.  38 C.F.R. § 4.7.  

When the veteran was seen at the Vet Center on January 13, 
1998, he said he had nightmares once a week, flashbacks twice 
a month, a startle response to a loud noise, intrusive 
thoughts of Vietnam, and mood changes due to PTSD.  
Objectively, he was appropriately dressed.  Speech and affect 
were congruent.  He was oriented.  His mood was normal.  His 
attitude was good.  Memory and thought processes were intact.  
There was no suicidal or homicidal ideation.  Here, again, 
the veteran's complaints and the objective findings do not 
approximate any criteria for a higher rating.  38 C.F.R. 
§ 4.7.  

The veteran had a social survey done in May 1998.  He told of 
being subject to rocket and mortar attacks while serving in 
Vietnam.  He stated that he was having nightmares and 
flashbacks from Vietnam.  These were made worse by his 
experiences working as a civilian, in Saudi Arabia, during 
Operation Desert Storm.  A Vet Center note, dated in May 
1998, shows the veteran was dressed appropriately.  Speech 
and affect were congruent.  He was oriented.  His mood was 
normal.  His attitude was good.  Memory and thought processes 
were intact.  There was no suicidal or homicidal ideation.  
Considering the May 1998 social survey and the Vet Center 
note, the evidence at this time shows that the service-
connected PTSD did not exceed the criteria for a 10 percent 
rating.  

Vet Center records for May, July, and August 1998 show the 
veteran was participating in group therapy and do not reflect 
any of the criteria for a higher rating.  

The report of the August 1998 VA examination for PTSD shows 
that the veteran served in the Republic of Vietnam twice and 
was awarded the Purple Heart after being on a helicopter, 
which was shot down and three of the seven aboard were 
killed.  He reported that he endured nightly mortar and 
rocket attacks during both tours.  He said that his repeated 
absence for temporary duty and moodiness contributed to the 
end of his first marriage in 1997.  He was on his third 
marriage.  The veteran stated that he and his wife visited 
her daughter and grandchild, went to the movies, and ate out, 
but he could not tolerate church because he disliked enclosed 
spaces with a lot of people.  The veteran said he had no 
friends.  After leaving the Air Force, he worked for Al Salam 
Aircraft Company in Riyadh, Saudi Arabia during Desert Storm.  
He reported that the SCUD missile attacks brought back 
memories, and in 1996 he left Saudi Arabia because his 
Vietnam concerns "came to a head" and the syndrome emerged.  
The veteran complained that he had recurring nightmares that 
awakened him with a jolt and sweats about three times a 
month.  The sound of helicopters made him recall the floppy 
sound of Huey rotor blades and then he would think of 
Vietnam, if he did not busy himself with some task, he would 
become overwhelmed with painful memories.  The veteran stated 
that he had lost interest in managing the household finances 
and that he was irritable and wanted to strike out at his 
wife, but had not.  On examination, he was oriented, well 
groomed and polite.  Thought processes were coherent and 
chronologic and the veteran's attention, concentration, 
insight and judgment were intact.  There was no suicidal or 
homicidal ideation.  His mood was dysphoric, but not 
hopeless, and he became upset when relating details of the 
helicopter crash.  The impression was PTSD with delayed onset 
about 1996.  

The Global Assessment of Functioning (GAF) score on the 
August 1998 VA examination was 90.  (See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (4th ed. 1994) (DSM-IV) adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.)  The GAF is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  DSM-IV, 32.  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 81 to 90 is assigned for absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  DSM-IV, 32.  

Again, the August 1998 examination shows that the veteran's 
complaints, the objective findings and the psychiatric 
assessment of the veteran's functioning reflect minimal 
impairment, which does not exceed the criteria for a 10 
percent rating.  

A report from a school of medicine, dated in September 1998, 
indicated that the veteran was taking medication for his PTSD 
symptoms.  Reference to the above rating criteria shows that 
a 10 percent rating is appropriate where symptoms are 
controlled by continuous medication.  

The VA Vet Center records include a closing summary dated in 
December 1998.  It was noted that the veteran was being seen 
for PTSD, with symptoms which included intrusive thoughts, 
nightmares, flashbacks, depression and sleep disorder.  He 
had attended 15 group sessions on a weekly bases.  He had 
experienced slight relief of these symptoms.  His prognosis 
was considered to be good.  

At the March 1999 RO hearing, the veteran testified that he 
last worked in October 1996 in Saudi Arabia, where he was a 
civilian employee.  He left due to long-term hostility 
towards Americans and the fact that the environment tended to 
trigger recollections of Vietnam.  He complained of 
persistent depression and the need to distance himself from 
others, including his wife and other family members.  He 
related recurring nightmares of Vietnam and resultant sleep 
deprivation.  He described problems with transient anxiety, 
stress-related heart palpitations, and marital difficulties.  

A November 1999 VA vocational rehabilitation services point 
of contact report and a December 1999 VA vocational 
rehabilitation counseling report indicates that the veteran 
was planning to resume academic training in the Spring 2000 
semester.  



Conclusion, from January 15, 1998 to March 26, 2000

While the veteran may feel that his PTSD is so disabling that 
it warrants a higher evaluation, his descriptions of his 
symptoms, prior to March 27, 2000, do not describe 
manifestations which would support a higher rating.  Further, 
the objective findings of the trained medical personnel who 
evaluated him during this time period are significantly more 
probative in determining the extent of the disability.  The 
Vet Center records repeatedly show that the veteran's 
objective symptomatology was normal or, at most minimal.  The 
August 1998 VA examination also documented minimal symptoms 
and the examiner expressed the opinion that the GAF was 90, 
which is consistent with no more than minimal symptoms.  DSM-
IV, 32.  This body of medical evidence consistently provides 
a preponderance of evidence, which shows that, prior to March 
2000, the service-connected PTSD did not exceed the criteria 
for a 10 percent rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal for a rating in 
excess of 10 percent for PTSD, from January 15, 1998 to March 
26, 2000, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Analysis of Evidence, from March 27, 2000  

On the March 27, 2000 VA PTSD examination, the examiner 
indicated that the claims file had been reviewed and the 
veteran was no longer taking any medication for his PTSD.  
The veteran reported that he had been taking medication to 
reduce his anxiety prescribed by a non-VA psychiatrist during 
1998 and 1999, but that he no longer remembered the 
psychiatrist's name.  He stated that the psychiatrist had 
seen him alone, with his spouse and the spouse alone; that 
the effort had ended; and that his wife was divorcing him.  
The veteran complained of mood swings, where he would get 
hostile towards someone or towards the world at large.  He 
stated that he could not work with, or be around, people or 
he got irritated.  He admitted to volunteering as a parking 
lot attendant for his church on Sundays.  However, he no 
longer attended games with his son-in-law because he got 
anxious in crowds.  The veteran reported that he had anxiety 
attacks two to three times a week and in January had them 
twice a day when he was visiting his grandchildren in 
Colorado.  He said that he hated to lose his wife, but 
admitted that he would not talk to her for days or weeks at a 
time.  He reported that he could not sleep; that he had 
nightmares two to three times a month; and that he was tired 
all the time.  The veteran saw his life passing him by and 
felt guilty that he had survived the war.  He related that he 
would go blank while driving or would start to think about 
the war and get weepy, especially when he heard Hueys.  On 
examination, the veteran was well groomed, oriented and 
cooperative.  The examiner noted a formal item performance 
deficit with regard to attention and concentration.  The 
veteran's thought processes were coherent with no apparent 
intrusions during the interview.  The examiner noted that the 
veteran had a sense of lost self-esteem and was preoccupied 
with combat service, unproductive reflection and brooding.  
The veteran was irritable and had a low frustration tolerance 
and a congruent affective expression.  The veteran's insight 
and judgment were intact as he used appropriate compensatory 
coping skills for known performance difficulties.  The 
impression was PTSD continued with a GAF score of 55 for 
PTSD.  

A GAF from 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co-
workers).  DSM-IV, 32.  

Also of record is a report of a VA social survey, dated in 
March 2000, wherein a social worker noted that, after the 
veteran quit his job at Boeing in 1996, he found himself 
wanting to be alone and afraid of being in enclosed areas 
with other people.  He tried taking computer classes but he 
could not stand being in an enclosed classroom with other 
people.  It was further noted that the veteran had been 
having nightmares of Vietnam experiences, had trouble 
sleeping, and was easily angered and depressed, which he 
attributed to his experiences in Vietnam, and he said that, 
at times, he thought there was no reason to continue living, 
particularly since he was losing his wife.  

For the May 2003 VA PTSD examination, the doctor interviewed 
the veteran and reviewed his claims and electronic files.  
His military, post service and psychiatric histories were 
discussed.  He reported two divorces due to psychiatric 
symptoms, primarily mood swings, anxiety and depression.  He 
quit his job in 1996.  He took computer classes but could not 
stand being in a closed class room.  He reported having 
nightmares of his Vietnam experiences, trouble sleeping, 
being easily angered, and he was depressed, which he ascribed 
to his experiences in Vietnam.  He said that the recent war 
in Iraq brought on more nightmares and anxiety during the 
day.  Sleep was said to be "terrible."  He stayed up until 
11 o'clock because of difficulty falling asleep.  He would 
then sleep 2 hours, remain awake until 2 or 3 o'clock and 
then sleep until 7 o'clock.  He had occasional nightmares, 
not as much as he used to, with him waking up screaming.  The 
content of the nightmares was typically people on stretchers, 
asking for help.  Sometimes during the day, something would 
trigger a flashback when he would feel depressed and see 
images of combat.  These were accompanied by shortness of 
breath, cold sweats, and stomach flutters.  He said that he 
became nervous very quickly, very often more days than not.  
He could not stay still and had to look for something to do.  
He was preoccupied with constant worry, especially when 
things did not go his way immediately.  His motivation was 
alright.  He was interested in fishing and was active in his 
church, especially with softball.  

On mental status examination, the veteran's hygiene and 
grooming were very good.  Normal routine self care is 
consistent with a 30 percent rating.  See above criteria.  

The veteran was soft spoken and his ability to communicate 
was fully intact.  He was pleasant and cooperative and his 
ability to relate was also intact.  This normal conversation 
is consistent with the current 30 percent rating.  It 
indicates that the veteran does not have the circumstantial, 
circumlocutory, or stereotyped speech, which is part of the 
criteria for the next higher rating, 50 percent.  

The veteran's mood was obviously depressed and anxious, and 
his affect was appropriate.  There was almost constant hand-
wringing during the interview.  A depressed mood and anxiety 
are part of the criteria for a 30 percent rating.  These 
findings do not approximate a higher rating.  They do not 
reflect the flattened affect or disturbances of motivation 
and mood, which are consistent with a 50 percent rating.  

Memory and concentration and attention were mildly limited.  
A mild memory loss, such as forgetting names, directions, 
recent events, is part of the criteria for the current 30 
percent rating.  This finding does not approximate the 
impairment of short-and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
which are part of the criteria for a 50 percent rating.   

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  In 
this case, aside from the absence of most of the symptoms 
listed as illustrative of the next highest rating of 50 
percent, there were numerous normal findings reported during 
the second period of time in question.  There was no suicidal 
or homicidal ideation.  No obsessive compulsive or psychotic 
symptoms were reported or observed during the interview.  The 
veteran was alert and oriented to person, time, place and 
purpose of the interview.  Thought processes were logical, 
coherent and relevant.  Thought processes were also at an 
abstract level.  Intelligence was estimated to be in the high 
average range of ability.  Insight and judgement were very 
good.  Impulse control was very good.  The examiner expressed 
the opinion that the GAF was 60 with mild to moderate 
symptoms and mild to moderate limitations in social and 
occupational functioning.  

Conclusion, from March 27, 2000

Once again, the Board recognizes that the veteran feels that 
his PTSD is so disabling that it warrants a higher 
evaluation.  However, his descriptions of his symptoms, from 
March 2000, do not describe manifestations which would 
support a higher rating.  More importantly, the objective 
findings of the trained medical personnel who evaluated him 
during this time period are significantly more probative in 
determining the extent of the disability.  The VA 
examinations in March 2000 and May 2003 are consistent and, 
as discussed in detail above, these examinations show a 
disability which meets but does not exceed the criteria for 
the current 30 percent rating.  This body of medical evidence 
provides a preponderance of evidence, which shows that, as of 
March 27, 2000, the service-connected PTSD met, but did not 
exceed the criteria for a 30 percent rating.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit of the doubt doctrine is not 
applicable and the appeal for a rating in excess of 30 
percent, from March 27, 2000, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in December 1998), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  








ORDER

An initial disability rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) from January 15, 1998 
to March 26, 2000, is denied.  

An initial disability rating in excess of 30 percent for PTSD 
for the period beginning March 27, 2000, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


